Citation Nr: 1712818	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-14 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for pleural plaques as a result of asbestos exposure in service.

2.  Entitlement to service connection for Chronic Obstructive Pulmonary Disease (COPD) as a result of asbestos exposure in service.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from May 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The January 2011 rating decision denied entitlement to service connection for COPD.  The March 2013 rating decision granted service connection for pleural plaques with a noncompensable rating.  The Veteran submitted timely substantive appeals in May 2013 and August 2013.

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.


FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's pleural plaques have been manifested by FVC (Forced Vital Capacity) of greater than 80 percent of predicted value, and DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) of greater than 80 percent of predicted value.

2.  There is no evidence of maximum exercise capacity equal to or less than 20 ml/kg/min of oxygen consumption, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, one or more episodes of acute respiratory failure, or the requirement for outpatient oxygen therapy.

3.  The competent and probative evidence of record weighs against a finding that Veteran's COPD manifested in service, or was caused or aggravated by service, to include exposure to asbestos.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the Veteran's service-connected pleural plaques are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6825 (2016).

2.  The criteria for service connection for the Veteran's COPD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The duty to notify has been met by way of a July 2010 letter to the Veteran, sent prior to the issuance of the rating decisions on appeal.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, with regard to the claim for an initial compensable rating for pleural plaques, the Veteran was advised as to the information and evidence necessary to substantiate his underlying service connection claim in the July 2010 letter.  Thereafter, he appealed with respect to the propriety of the initially assigned rating.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Specifically, VA has obtained the Veteran's service treatment and personnel records.  Post-service VA treatment records have also been obtained, as well as VA examination reports.  Lay statements of the Veteran are also associated with the record.  

The Veteran was also afforded VA examinations in conjunction with his claims in December 2010 and February 2013.  Addendum opinions were obtained in January 2011 and March 2013.  The examination reports are sufficient evidence for deciding the claim; they are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

In summary, the evidence of record provides sufficient information to adequately evaluate the claims, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency identified as resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.

II.  Increased evaluation

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 4.2, 4.3, 4.7, 4.10.

The Board notes that this is an initial rating case, and consideration will be given to "staged ratings" since service connection was made effective.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  Id.

The Veteran is currently assigned a noncompensable rating for pleural plaques under Diagnostic Code (DC) 6820.  As a preliminary matter, the Board notes that DC 6820 relates to benign neoplasms in any specified part of the respiratory system, and instructs to evaluate using the appropriate respiratory analogy.  However, as discussed further below, the evidence shows that the Veteran has a diagnosis of pleural plaques.  As such, the Board finds that the applicable rating criteria is DC 6825, which pertains to interstitial lung disease, specifically interstitial fibrosis (scarring).  38 C.F.R. § 4.97.

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet.App. 625 (1992).

DC 6825 provides the rating criteria for diffuse interstitial fibrosis.  38 C.F.R. § 4.97.  Under the General Rating Formula for Interstitial Lung Disease, a 10 percent disability rating is warranted for FVC of 75 to 80 percent predicted, or DLCO (SB) of 66 to 80 percent predicted.  FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56 to 65-percent predicted, warrants an evaluation of 30 percent.  FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40-to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, warrants an evaluation of 60 percent.  FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy, warrants an evaluation of 100 percent.  Id.

In evaluating certain respiratory disorders, including the one at issue, pulmonary function tests (PFTs) are required, except in the following circumstances: (i) when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure or; (iv) when outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1). 

Post-bronchodilator results are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  See 38 C.F.R. § 4.96(d)(4).  In applying the rating criteria, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre- bronchodilator values should be used for rating purposes.  38 C.F.R. 
§ 4.96(d)(5).  Accordingly, the better of the two results will be discussed below.

Turning to the evidence of record, VA treatment records reflect that a May 2009 chest X-ray found nodular densities seen in both lung midlung fields with pleural changes along the right and left lateral chest wall. Notes accompanying an X-ray stated the nodular densities could be related to underlying pleural disease.  An August 2009 chest CT noted a previous diagnosis of pulmonary asbestosis.  The CT revealed numerous calcified pleural plaques bilaterally, with marked centrilobular emphysema with interstitial fibrosis.  A treatment note later that month referenced asbestosis as a risk factor, along with possible mild COPD.  In September 2009, the Veteran was seen for a follow-up appointment to address the asbestosis.  An assessment noted pulmonary asbestosis with emphysema.

A June 2010 VA treatment note reflected advice given to the Veteran by the physician to open a claim for a service connected disability due to COPD and asbestosis.  Asbestosis was again noted in a November 2010 treatment note following a pulmonary function test (PFT).

In his July 2010 claim, the Veteran reported receiving treatment from VA for asbestosis.

At the November 2010 VA examination, the Veteran reported a non-productive cough once or several times daily, but no current treatment for any breathing or lung disease.  The examiner described normal chest expansion.  A chest X-ray revealed calcified pleural plaque formation bilaterally, most likely related to asbestos exposure.  The examiner opeined that the severe airflow obstruction reflected on PFTs was consistent with COPD and most likely caused by the Veteran's long history of tobacco abuse.

A December 2010 PFT produced post-bronchodilator results of FVC of 91 percent predicted.  The administering physician commented on the presence of severe airflow obstruction with altered gas transfer consistent with COPD/emphysema, but no evidence of any restrictive ventilator impairment. 

A January 2011 addendum to the VA examination report stated that the Veteran had not been diagnosed with asbestosis.  In April 2011, pulmonary asbestosis was noted in VA treatment records.  

An April 2011 PFT produced post-bronchodilator results of FVC of 92.8 percent.

At the February 2013 VA examination, the asbestosis diagnosis was noted by the examiner, who stated that it was based on radiographic findings alone and may confer no substantial degree of pulmonary dysfunctionas in this Veteran's case.  He further stated that pleural plaques usually cause no symptoms, although rarely, as the pleura thickens, it can trap and compress part of the lung, which may show up as a mass on an X-ray image. During the examination, the Veteran reported daily use of inhaled bronchodilator and anti-inflammatory medications. 

A February 2013 PFT produced post-bronchodilator results of FVC of 82 percent.

In March 2013, the examiner provided an addendum opinion, in which he stated there was no objective evidence of any chronic disability with regard to asbestosis.  He further stated that the pleural plaques may be a result of asbestos exposure, but that the Veteran's findings had no clinical significance.  He opined that the pleural plaques were at least as likely as not due to in-service asbestos exposure. 

Initially, the Board finds that the evidence weighs against a finding of an asbestosis diagnosis.  Although treatment records reflect an assessment of asbestosis in August 2009, with further references to the condition in later notes, the Veteran's treatment is centered around COPD, an obstructive lung disease.  Asbestosis is a restrictive, rather than obstructive, lung disease.  Furthermore, the August 2009 CT study ordered as a result of the assessment found numerous calcified pleural plaques, as well as marked centrilobular emphysema with interstitial fibrosis.  A September 2012 chest X-ray noted known pleural plaques and calcifications originally seen on the 2009 CT study.  The findings from the CT and X-ray did not include asbestosis.  

Futhermore, a January 2011 addendum to the VA examination report stated that the Veteran had not been diagnosed with asbestosis.  The February 2013 VA examiner noted a prior "asbestosis" diagnosis in the treatment records, but stated that such a was based merely on radiographic findings.  

Accordingly, the Board affords the opinions of the VA examiners significant probative weight in this case when rating the Veteran's disability as pleural plaques, rather than asbestosis.  Notably, the rating criteria are the same under DC 6825 for interstitial fibrosis and DC 6833 for asbestosis, as both are interstitial lung diseases.  

PFTs reflect results of FVC of 91 percent predicted in December 2010, 92.8 percent in April 2011, and 82 percent in February 2013.  Under DC 6825, this warrants a non-compensable rating, as all PFT results reflect output higher than 80 percent predicted.  The Board has considered the Veteran's treatment records and VA examination reports, and has not found any documentation of FVC or DLCO warranting a compensable evaluation.

The Veteran is competent to provide evidence about his disability; for example, he is competent to describe his asbestos exposure and symptoms related to his pleural plaques.  See Layno, 6 Vet. App. at 465.  He is also credible to the extent that he sincerely believes he is entitled to a higher rating.  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disability was provided by the VA examiners who interviewed and evaluated him during the relevant period.  The medical findings as provided in the examination reports directly address the criteria under which this disability is evaluated.  Treatment records also provide competent and credible evidence of the severity of the Veteran's pleural plaques.  Thus, the competent lay evidence is outweighed by the competent medical evidence that evaluates the true extent of his disability.  

The Board acknowledges that the Veteran's pleural plaques constitute a disability; it is because of this diagnosis that he has been granted service-connection for the condition.  The Board cannot find, however, that his symptoms indicate a significant level of impairment, as application of the objective medical evidence results in a non-compensable rating.
Since the PFTs do not include results below 80 percent, the Veteran's calcified pleural plaques condition have not met or approximated a compensable rating.  38 C.F.R. §§ 4.10 , 4.31, 4.97, DC 6825.

Accordingly, the Veteran's claim for an increased rating is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

Other considerations

The Board has considered whether a disability rating is warranted based on any other applicable diagnostic code, but finds that DC 6825 is the most appropriate Diagnostic Code because it specifically pertains to the service-connected disability in this case: interstitial lung disease manifested as pleural plaques with interstitial fibrosis.  The Board has also considered diagnostic codes for other respiratory disorders such COPD (Diagnostic Code 6604).  However, a separate claim for COPD exists, as addressed below, which is appropriate given the distinction between obstructive and restrictive lung diseases.  The Board finds that no other diagnostic code would be more appropriate other than DC 6825.  Furthermore, as noted above, the rating criteria are identical for DC 6825 (interstitial fibrosis) and DC 6833 (asbestosis).  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 6825.

In addition, the Board finds that staged ratings are not warranted, as the Veteran's symptomatology remained relatively stable during the relevant period.  

The Board also has considered whether the Veteran is entitled to an increased level of compensation for pleural plaques on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R. § 3.321(b)(1).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether a veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, a veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second inquiry, that is whether a veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected pleural plaques with the established criteria found in the Rating Schedule and found that the Veteran's symptoms are fully addressed by the rating criteria.  While the Veteran reported a daily non-productive cough at the November 2010 VA examination, treatment records reflect that he later consistently denied coughing.  There are no additional symptoms that are not addressed by the Rating Schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described experiencing any exceptional or unusual features of pleural plaques and there is no objective evidence of impairment that is not already contemplated by Diagnostic Code 6825.  Given the variety of ways in which the rating schedule contemplates functional loss, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  

Accordingly, the evidence does not show that the requisite factors under Thun are present, and referral of the claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted in this case.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a service-connected disability.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a higher evaluation also includes a claim for a TDIU when a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and provides evidence of unemployability.  In the present case, such consideration is unwarranted as the Veteran has not claimed an inability to work nor is there evidence of unemployability.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 20.200 (2016); Locklear v. Shinseki, 24 Vet. App. 311 (2011).

II.  Service connection

The Veteran contends that he is entitled to service connection for COPD as a result of his exposure to asbestos while serving on board a Navy ship for several years as a boiler room technician.

Service connection may be granted for a current disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For any claim related to asbestos exposure, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities purportedly resulting from asbestos exposure.  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection 9.  The Manual also lists some of the major occupations involving exposure to asbestos include mining; milling; shipyard work; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products such as clutch facings and brake linings; and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection 9(f).

Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos-related diseases/abnormalities, such as fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis); tumors; pleural effusions and fibrosis; pleural plaques, mesotheliomas of pleura and peritoneum; and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection 9(b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection 9(d).

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at subsection 9(h).  See also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33, 244 (2014).

It should be noted that the pertinent parts of the Manual on service connection in asbestos-related cases do not create a presumption of exposure to asbestos solely from shipboard service.  Dyment v. West, 13 Vet. App. 141 (1999); aff'd Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000. 

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

Turning to the evidence of record, personnel records reflect that the Veteran served aboard the U.S.S. John R. Pierce from November 1964 until January 1968 as a fireman and boiler technician.  The Veteran described working in a boiler room in which the steam lines were insulated with asbestos wrapping.  He also stated that he worked as a masonry and construction laborer after service and was not exposed to asbestos in any industry outside of the Navy.  In the January 2011 rating decision, the RO conceded exposure to asbestos.    

Service treatment records reflect that the Veteran reported a chest cold in December 1966 and a head cold in August 1967.  A January 1968 Report of Medical Examination reflected a normal chest X-ray.

VA treatment records from May 2009 included a diagnosis of COPD.  The care provider noted the Veteran had undergone pulmonary function testing.  Also noted was that the Veteran had cut back on smoking and requested a refill for nicotine patches.  At a follow up appointment in June 2009, the Veteran reported continuing to smoke one pack a day, but felt good in general.  He denied coughing, wheezing, and shortness of breath.  It was noted by the care provider that the Veteran had been exposed to asbestos in service.  

In December 2012, the Veteran underwent pulmonary function testing.  The findings included severe airflow obstruction with altered gas transfer consistent with COPD/emphysema.  Some spirometric improvement was noted following administration of an inhaled bronchodilator.  There was no evidence of any restrictive ventilator impairment.  

The December 2010 VA examination report contained the Veteran's report that he was not currently receiving any treatment for a breathing or lung disease.  X-ray testing revealed calcified pleural plaque formation. There was no mass or infiltrate in either lung and no active cardiopulmonary disease.  The examiner diagnosed COPD with calcification of diaphragms on chest X-ray indicating previous exposure to asbestos.  The examiner opined that the severe airflow obstruction established by pulmonary function tests was consistent with COPD and most likely caused by the Veteran's long history of tobacco abuse.

A January 2011 addendum medical opinion clarified that while the Veteran had documented exposure to asbestos in service, COPD is an obstructive process not related to exposure to asbestos.  

A further VA examination was conducted in February 2013.  The examiner confirmed the COPD diagnosis.  He stated that COPD includes two main conditions, emphysema and chronic bronchitis, distinct from other respiratory diseases including asbestosis and lung cancer.  The examiner further explained that cigarette smoking is the leading cause of COPD and described the Veteran's history of smoking for over 40 years before quitting in 2010.  Ultimately, the examiner opined that the currently-diagnosed COPD was a stand-alone entity, neither due to or aggravated by asbestos exposure during military service.  He further stated that the COPD was not aggravated by the Veteran's report of a cold in service.  A March 2013 addendum clarified that there is no medical literature which suggests that viral upper respiratory infections (URIs), such as head cold, directly cause COPD; the examiner explained that most URIs resolve without residual, as in the Veteran's case.

The Board finds service connection for COPD is not warranted, as the Veteran has not demonstrated a causal relationship between the conceded in-service asbestos exposure and COPD. In arriving at this finding, the Board finds the December 2010 and February 2013 VA examination reports, along with the January 2011 and March 2013 addendum opinions, highly probative.

A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Lastly, a medical examiner is presumed competent in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).

The Board finds the medical examiners' conclusions highly probative.  It is clear the examiners fully reviewed the Veteran's medical history and records and provided fully articulated opinions supported by reasoned analyses.  Both examiners agreed that medical professionals do not believe COPD develops from asbestos exposure; rather, the majority of COPD cases develop from smoking.  In this case, the Veteran demonstrates a history of smoking.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, the opinions did not use speculative language but, rather, provided the degree of certainty required for medical nexus evidence; both examiners firmly opined that COPD develops from a smoking habit and not from asbestos exposure.  See Stegman, 3 Vet. App. at 230; Bostain, 11 Vet. App. at 127-28; Obert, 5 Vet. App. at 33.  Thus, the Board finds the examiner's conclusions as to whether or not the Veteran's COPD developed from asbestos exposure in service highly probative.

The Board finds the Veteran competent to speak to the symptoms of COPD that he experienced.  Nonetheless, he is not competent to provide medical conclusions to complex medical questions, such as the etiology of a respiratory disease.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr, supra at 308 (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning COPD, he is not competent to comment on the etiology of the COPD.  Given the complexity of the medical issues at hand, the medical evidence of record is given significant weight in regard to the nexus between the Veteran's COPD and his military service. Thus, the VA examination reports and addendum opinions outweigh the Veteran's lay reports regarding etiology of this condition. 

The Board also notes that the examiners' opinions are considered probative, as they are uncontroverted by any evidence of record, apart the Veteran's assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

Based upon the above, the Board concludes that most competent and credible evidence of record weighs against a finding that the Veteran's COPD is related to his military service, to include exposure to asbestos.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to an initial compensable rating for service-connected pleural plaques is denied.

Entitlement to service connection for COPD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


